DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2 and 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches a rechargeable battery as described in the office action with mail date 11/19/2021 but fails to disclose “in the charging mode, the power data is communicated between the power delivery unit and the rechargeable battery through the conversion node by the following ways: (1) the delivery control circuit transmitting the power data through the conversion node by controlling the delivering power converter circuit to adaptively adjust the converted voltage according to a present level of the converted voltage, wherein the power data is expressed by plural voltage levels of the converted voltage, and the battery control unit receiving the power data through the conversion node by sensing the converted voltage and the battery control unit controlling the charging circuit to convert the converted power to the charging power according to the power data at the same time; and (2) the battery control unit transmitting the power data through the conversion node by controlling the charging circuit for adaptively adjusting a battery input current according to a present level of the battery input current and generating the charging power to charge the battery at the same time, wherein the power data is expressed by plural current levels of the battery input current, and the delivery control circuit receiving the power data through the conversion node by 
Regarding claims 2 and 4-6, these claims are dependent from claim 1 and would therefore be allowable for the same reasons as independent claim 1.
Regarding claim 7, the prior art teaches a battery control circuit as described in the office action with mail date 11/19/2021 but fails to disclose “in the charging mode, the power data is communicated between the power delivery unit and the rechargeable battery through the conversion node by the following ways: (1) the delivery control circuit transmitting the power data through the conversion node by controlling the delivering power converter circuit to adaptively adjust the converted voltage according to a present level of the converted voltage, wherein the power data is expressed by plural voltage levels of the converted voltage, and the battery control unit receiving the power data through the conversion node by sensing the converted voltage and the battery control unit controlling the charging circuit to convert the converted power to the charging power according to the power data at the same time; and (2) the battery control unit transmitting the power data through the conversion node by controlling the charging circuit for adaptively adjusting a battery input current according to a present level of the battery input current and generating the charging power to charge the battery at the same time, wherein the power data is expressed by plural current levels of the battery input current, and the delivery control circuit receiving the power data through the conversion node by sensing the battery input current, and the delivery control circuit controlling the delivering power converter circuit to convert the input power to the converted power on the conversion node according to the power data at the same time” and “in the supply mode, the power data is communicated between the external load unit and the rechargeable battery through the conversion node by the following ways: (1) the load 
Regarding claims 8-10, these claims are dependent from claim 7 and would therefore be allowable for the same reasons as independent claim 7.
Regarding claim 11, the prior art teaches a rechargeable battery system as described in the office action with mail date 11/19/2021 but fails to disclose “in the charging mode, the power data is communicated between the power delivery unit and the rechargeable battery through the conversion node by the following ways: (1) the delivery 
Regarding claims 12-15, these claims are dependent from claim 11 and would therefore be allowable for the same reasons as independent claim 11.
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 28, 2022